Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 1 of 31

Rimkus Consulting Group, Inc.

609 South Kelly, Suite C-1

Edmond, OK 73003

(888) 611-7770 Telephone

1 (405) 340-8513 Facsimile
Certificate of Authorization No. 3201

Certification Expiration Date June 30, 2019

a.

THE ORIGINAL OF THIS REPORT, SIGNED AND SEALED BY THE PROFESSIONAL WHOSE NAME
APPEARS ON THIS PAGE, IS RETAINED IN THE FILES OF RIMKUS CONSULTING GROUP, INC.

Report of Findings

STRUCTURAL EVALUATION
Claim No: 1002259499

RCG File No: 22804649
Prepared For:

CSAA INSURANCE COMPANY
3100 QUAIL SPRINGS PARKWAY
OKLAHOMA CITY, OK 73134
Attention:

MR. CHAD WHITE

 

 

 

 

 

 

 

 

1S@
“Lisa M. Holliday, P.E., Ph. D. :
Engineering Number OK 24558

Senior Consultant

 

PLAINTIFF'S
EXHIBIT

September 18, 2017 4

 

CSAA_SMITH 0076
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 2 of 31

TABLE OF CONTENTS

EMEFOGUGHOM ace... copecamseergn: « «+ » eammmeemrmunesrennenwaieemsrannY Nut
CONCIUSIONS 0.00... ...cccceeeeeseeeeecesseseeeeseueseceuecesueneeeunness
DISCUSSION .0........cccceeeeecsseccccueecessseuuecescusuceeeueceuaesesans
Basis Of Report ............cccccccccecsseseeeeeecceeseeeeeeseueeeeeaeas

Attachment ..............ccccccceceecceceesceuccaccasceecueceseceevensees

A. Photographs

B. Drawing

C. Shake Map Information
D. CV

September 18, 2017

CSAA_SMITH 0077
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 3 of 31

Section |
INTRODUCTION

Mr. Sean Smith and Mrs. Crystal Smith, the owners, suspect that the residential
property located at 314 East 8th Street in Cushing Oklahoma experienced structural
damage. They believe the damage was due to seismic activity that occurred on/or
about November 5, 2016.

Rimkus Consulting Group, Inc. (Rimkus) was retained to evaluate the residence and to
determine the cause of the structural damage, if any, and whether it was related to the
seismic activity of November 2016. Our on-site evaluation was conducted by Lisa M.
Holliday, P.E., Ph.D. on September 1, 2017.

This report was reviewed by Mr. Steven A. Frase, South Central Region Property

Division Manager for Rimkus.

This report was prepared for the exclusive use of CSAA Insurance Company and was
not intended for any other purpose: Our report was based on the information available
to us at this time, as described in the Basis of Report. Should additional information
become available, we reserve the right to determine the impact, if any, the new
information may have on our opinions and conclusions and to revise our opinions and

conclusions if necessary and warranted.

September 18, 2017 Page 1
RCG File No. 22804649

CSAA_SMITH 0078
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 4 of 31

Section Il
CONCLUSIONS

1. The magnitude 5.0 earthquake that occurred on November 7, 2016, the
epicenter of which was located near the subject property, resulted in
instrumental intensity VI at the subject residential property and did not cause

structural damage to the residential property.

2. The origin of the damage observed to the floor, ceiling tiles, and driveway slab
under the carport was from differential foundation movement related to
volumetric soil changes from soil moisture variations over time. Poor

construction techniques found at the foundation contributed.

September 18, 2017 Page 2
RCG File No. 22804649

CSAA_SMITH 0079
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 5 of 31

Section Ill
DISCUSSION

Structural Description

The residential property was a one-story, wood-framed dwelling covered with vinyl
siding on the exterior. The foundation was a combination shallow foundation perimeter
walls of an unknown material with portions of concrete slab foundation added later.
The interior wall finishes were a combination of lath and plaster and drywall with paint.
The ceiling was furring strips with acoustical ceiling tiles. The flooring was a
combination of carpet and vinyl flooring. The roof covering was asphalt shingles. For
the purposes of this report, the side of the residence with the front entrance door faces

south, refer to (Photographs 1 through 5).

Interview

Mrs. Crystal Smith, an owner, was interviewed, and the following information was
obtained:

e The residence was constructed in 1920.

e During the earthquake, the house shook, and things fell off the shelves and were
broken. Also, pictures fell off the walls. Afterwards, the front door would not

close, and they replaced it.

e The cracks in the slab under the carport were noticed shortly after the
earthquake, but much later, they noticed a crack in the concrete floor in the son’s

bedroom. The crack could be felt through the carpet.

September 18, 2017 Page 3
RCG File No. 22804649

CSAA_SMITH 0080
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 6 of 31

Observations

Photographs of the observed conditions are included in Attachment A. The
photographs are representative and are not intended to include all observed

damage and conditions that may have existed during the evaluation.

The following describes observations made during the site evaluation:

e The roof rafter connections to the wall framing were observed to be intact and
without separation. Roof framing locations that did have cracks or
separations were observed to have dust and cobwebs within the separations
(Photographs 6 through 8).

e The slab supporting the front porch contained cracks. The stem wall was

covered by the vinyl siding (Photographs 9 through 11).

e Cracks existed in the driveway slab under the carport. The cracks contained
dust and showed wear over time along the edges of the cracks.
(Photographs 12 through 14).

e The floor inside the residence had several areas of bowing (Drawing
Attachment B).

e The carpet was pulled back in the son’s bedroom, and the concrete under the
carpet was examined. The concrete had an area where it had been patched.
It was cracked and broken. Examining below the broken pieces of concrete,
it was determined that the room was extended at some point and a new strip
footing had been added, and there was plywood incorporated in the footing.
(Photographs 15 through 19).

September 18, 2017 Page 4
RCG File No. 22804649

CSAA_SMITH 0081
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 7 of 31

e It was observed that the ceiling in the bathroom and son’s bedroom had
ceiling tiles that were missing. Repairs of these tiles were observed to be
aged (Photograph 20).

e Several cracks were noticed throughout the residence. All were observed to

have paint inside the cracks (Photographs 21 through 23).

Site Conditions

A visual overview of the site revealed that the roof did not have gutters, and rainwater
falls close to the residence. The ground surface adjacent to the residence was

vegetated with grass.

Floor Elevation Survey

Elevations were measured at sample locations throughout the residence. The
Earthquake Information

The Center for Earthquake Research and Information (CERI) Seismic Networks are
operated under cooperative agreement with the United States Geological Survey
(USGS) to collect and provide data on their web site associated with earthquakes

occurring in the United States and around the world.

There are two different ways to describe the size of an earthquake. The first
description method is magnitude (M), which is related to the amount of energy
released by the earthquake source. It is usually determined by measuring the
amplitude or modeling the character of the earthquake waves recorded by a series of

seismographs.

The second method of describing an earthquake is to measure earthquake affects or
the intensity. Intensity is a qualitative measure of the strength of ground shaking at a
particular site. The USGS currently uses the Modified Mercalli Intensity Scale in the

United States. Each earthquake that is large enough to be felt will have a range of

September 18, 2017 Page 5
RCG File No. 22804649

CSAA_SMITH 0082
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 8 of 31

intensities. Usually, the highest intensities are measured near the earthquake

epicenter and lower intensities are measured farther away.

The November 7, 2016, seismic event was a magnitude 5.0 earthquake that occurred
approximately at or near the residential building property located in Cushing,
Oklahoma.

A review of the shake map on the USGS website indicated that the November 7, 2016,

seismic event resulted in the following at the subject property (Attachment C):

e Peak Acceleration (8.8 second) of 1.0 percent of gravity.

e Peak Velocity of 6.5 centimeters per second.

e Instrumental Intensity VI.

e Instrumental intensity VI seismic events result in strong perceived shaking and

light potential damage.

Instrumental Intensity VI seismic events result in vibrations felt by all, similar to the
passing of heavy equipment vehicles, some heavy furniture moved, and a few

instances of fallen plaster and damaged chimneys

Soils Information

According to the United States Department of Agriculture Resources Conservation
Service (USDA/NRCS), the soil at the location of the subject residence was an Agra-
Urban land complex described as silty clay, clay, silty clay loam. The USDA/NRCS
indicated that the soils were rated for dwellings without basements to be “very limited”.
“Very limited” indicates that the soil has one or more features that are unfavorable for
the specified use. The soils have a hydrological rating of “D” meaning soils having a
very slow infiltration rate (high runoff potential) when thoroughly wet. The plasticity
index for the soil at the depth of the footing range from 25 to 44. The plasticity index is
a value given to soil identifying the potential for shrinkage and expansion due to

changes in soil moisture content. The soil at the subject property was expansive and

September 18, 2017 Page 6
RCG File No. 22804649

CSAA_SMITH 0083
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 9 of 31

subject to movement as the soil moisture content changes.

Analysis

The magnitude 5.0 earthquake that occurred on November 7, 2016, the epicenter of
which was located near the subject property, resulted in instrumental intensity VI at the
subject residential property and the residence was evaluated and did not cause
damage to the residential property. Structural damage is defined as displacement
and/or loss of the continuity of structural members, such as columns, walls, and
beams, to transmit forces from wind, gravity, or seismic forces to the foundation. No
visible indications of recent structural damage were observed within the residence.
The damage observed consisted of an uneven floor, fallen ceiling tiles, cracking along

the base of the wall and a leaning wall.

The origin of the damage observed to the floor, ceiling tiles, and driveway slab under
the carport was from differential foundation movement related to volumetric soil
changes from soil moisture variations over time. This is shown by the floor elevations
that demonstrate variation in ground movement over an extended period of time. Poor

construction techniques found at the foundation contributed.

The uneven floor was determined to be caused by differential foundation movement.
The crack along the wall and leaning wall were determined to be caused by a poorly
constructed floor extension consisting of an added footing adjacent to an interior slab.
Other interior cracks showed signs of age and contained no stretched or cracked
paint. The residence was out of plumb in several locations with the cause being
differential foundation movement. Horizontal cracks were observed in the driveway
slab and the front porch. These cracks showed signs of age and were consistent with
shrinkage cracks and differential foundation movement cracks. Furthermore, cobwebs
and insect nests were observed in several of the separations indicating they were not

recently formed.

September 18, 2017 Page 7
RCG File No. 22804649

CSAA_SMITH 0084
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 10 of 31

Section IV
BASIS OF REPORT

1. Our on-site evaluation was conducted on September 1, 2017, by Tim France, P.E.
and Lisa Holliday, P.E., Ph.D.

2. Review of the photographs taken during the on-site evaluation.
3. We reviewed seismic activity from the US Geological Society (USGS)

website, http://earthquake.usgs.gov/earthquakes/shakemap.

4. Review of the publication, Principals of Geotechnical Engineering by Braja M. Das,
PWS Publishing, 1985.

5. Review of the publication, Foundation Engineering Handbook, Van Nostrand
Reinhold, 2nd Edition.

6. Review of the document, Curee Publication No. EDA-02, General Guidelines for

the Assessment and Repair of Earthquake Damage in Residential Buildings.

7. Reviewed data from the United States Department of Agriculture Web Soil Survey

for soil types and characteristics for the location of the subject property.

September 18, 2017 Page 8
RCG File No. 22804649

CSAA_SMITH 0085
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 11 of 31

Section V
ATTACHMENTS
A. Photographs
B. Floor Drawing
C. Shake Map Information
D. CV
September 18, 2017 Page 9

RCG File No. 22804649

CSAA_SMITH 0086
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 12 of 31

Section V
ATTACHMENT A

Photographs

Photographs taken during our inspection, which were not included in this report, were
retained in our files and are available to you upon request.

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0087
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 13 of 31

Photograph 1
South side.

 

 

Photograph 2
Front east side.

 

 

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0088
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 14 of 31

Photograph 3
Rear east side.

 

 

Photograph 4
North side.

 

 

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0089
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 15 of 31

Photograph 5
West side.

 

 

Photograph 6
Roof connection.

 

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0090
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 16 of 31

Photograph 7
Roof connection.

 

Photograph 8
Roof connection.

 

 

 

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0091
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 17 of 31

Photograph 9
Front porch.

 

 

Photograph 10
Front porch crack.

 

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0092
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 18 of 31

Photograph 11
Front porch crack.

 

Photograph 12
Driveway crack.

 

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0093
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 19 of 31

Photograph 13
Driveway crack.

 

Photograph 14
Driveway crack.

 

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0094
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 20 of 31

Photograph 15
Son's room.

 

Photograph 16
Son’s room floor under the carpet.

 

September 18, 2017
RCG File No. 22804649

CSAA_ SMITH 0095
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 21 of 31

Photograph 17
Son’s room floor under the carpet.

 

Photograph 18
Son’s room floor under the carpet.

 

September 18, 2017
RCG File No. 22804649

CSAA_ SMITH 0096
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 22 of 31

Photograph 19
Son’s room floor under the carpet.

 

Photograph 20
Ceiling tiles.

 

September 18, 2017
RCGG File No. 22804649

CSAA_SMITH 0097
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 23 of 31

Photograph 21
Bathroom cracks.

 

Photograph 22
Bathroom cracks.

 

<a)

 

 

 

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0098
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 24 of 31

Photograph 23
Bathroom cracks.

 

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0099
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 25 of 31

Section V
ATTACHMENT B

Floor Drawing

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0100
Case 5:17-cv-01302-D

Document 53-1 Filed 01/18/19 Page 26 of 31

R

RIMKUS

CONSLLTING GROUP, Inc.

 

 

 

Cuent Jo8 No.
Suavect By
Geo.
~ >
*
. *

 

SHEET Une
Dare
Rev.
1
.
¢
°
|
’
|
le
° |
® |
”
a

CSAA_SMITH 0101
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 27 of 31

Section V
ATTACHMENT C

Shake Map Information

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0102
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 28 of 31

USGS ShakeMap : OKLAHOMA
Nov 7, 2016 01:44:24 UTC M6.0 N35.08 W06.80 Depth; 5.0km ID:us100075y8

_
Seal
‘

Ni
Mh

ee
. shi Myst :

 

-98° +
day Version 4 Prepenned 3011107 107902 UTS

none | rene | none
O08 1a

0.04) 08

 

CSAA_SMITH 0103
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 29 of 31

Section V
ATTACHMENT D

CV

September 18, 2017
RCG File No. 22804649

CSAA_SMITH 0104
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 30 of 31

CONSULTING GRouP, INC.

 

LISA HOLLIDAY, P.E., Ph.D.
SENIOR CONSULTANT/CIVIL ENGINEER

Doctor Holliday received her BS in Civil Engineering in 1995 and her PhD in 2009 from the
University of Oklahoma specializing in structures during her BS and further specializing in
earthquake engineering during her PhD. She started her career in the design of pre-engineered
metal buildings and later worked in design of all types of building construction including but not
limited to structural steel, cast-in-place concrete, pre-cast concrete, concrete tilt-up, concrete
masonry unit (cmu) block, and even experimented in earthen building construction techniques
such as adobe and compressed earth blocks.

Doctor Holliday is a FEMA Certified Structural Specialist |, trained to work on a post-disaster
urban search and rescue team and served as a member of Oklahoma Task Force One. She
has been a member of several pre- and post-disaster survey teams and worked in that capacity
in the US and Internationally. She was a member of the NSF survey team that surveyed the
damage created by the May 2013 tornado in Moore Oklahoma. After this work she and another
professor helped the City of Moore, Oklahoma update its residential building code to ensure
homes will withstand an EF2 tornado.

Doctor Holliday gained tenure at the University of Oklahoma in the Division of Construction
Science in the College of Architecture. She taught structures to construction and architecture
students which included the design of temporary structures, construction testing and quality
control as well as other typical construction and architecture stopics used in the construction
and design process.

EDUCATION AND PROFESSIONAL ASSOCIATIONS

Ph.D. — Civil Engineering — University of Oklahoma, Norman, Oklahoma

Dissertation: “Seismic Vulnerability of Residential Structures in Nicaragua”
B.S. - Civil Engineering — University of Oklahoma, Norman, Oklahoma
Professional Engineer (PE) - Licensed in Oklahoma

EMPLOYMENT HISTORY

2017 — Present Rimkus Consulting Group, Inc.

2010 — Present Faculty, University of Oklahoma, College of Architecture
Summer of 2012 JE Dunn Construction, Oklahoma City, Oklahoma
Summer of 2011 JE Dunn Construction, Okiahoma City, Oklahoma

2009 — 2010 Post-Doc, University of Oklahoma, Norman, Oklahoma
2004 — 2009 Obelisk Engineering, Oklahoma City, Oklahoma

2002 — 2003 BC Steel Buildings

1995 — 2001 Star Building Systems, Oklahoma City, Oklahoma

 

RIMKUS CONSULTING GROUP, INC. @ OFFICES NATIONWIDE AND ABROAD
CSAA_SMITH 0105
Case 5:17-cv-01302-D Document 53-1 Filed 01/18/19 Page 31 of 31

RIMKUS

Consulting Group, Inc.

P.O. BOX 4673
HOUSTON, TEXAS 77210
405-340-8034

 

FEDERAL ID: XX-XXXXXXX

 

 

 

CSAA INSURANCE COMPANY Invoice Number: 6538886
3100 QUAIL SPRINGS PARKWAY Invoice Date: September 29, 2017
OKLAHOMA CITY, OK 73134 File Number: 22804649
CONTACT: CHAD WHITE
Re: STRUCTURAL EVALUATION-314 E. 8TH ST.-CUSHING OK
Insured: SEAN & CRYSTAL SMITH

Claim No.: 1002259499

 

 

FOR PROFESSIONAL SERVICES RENDERED

CURRENT BILLING
Consulting Fees ........ccccccsccsessessesseseesssnessssesacsseseseeeeeseessesaeseensenseaesscotenseseeeeesensaneneueeneneees $3,025.00
EXPeMs€S w.occcseccesessecscesesessesesssnesseessserseseeeeesatseenssaesaesassarsansssnaseaseassuueeeenseeeesseqeraneatenenaees 148.16
State Taxes... ececssssccesesseseeeeeceecnsesssseaeenenaceneesecseesaeaeeaeenessa¢eetsaseeeeerseeeesseseneeeasenenaees 0.00
ESTE Fone caceneprr teas eet cas sect Sivensonssancarsars titi trasursasth Mnsecersescarssnssttstce tet ssa 0.00
Total Current Charges.....cccccsssssereseensserseseenenerseneseeesneseeensensensereneseenrecertserenenenens $3,173.16

(see attached pages for detail)

Total Now Due $3,173.16

BILLS ARE DUE AND PAYABLE UPON RECEIPT

PLEASE REFERENCE OUR FILE NUMBER AND INVOICE NUMBER ON CHECK
AND MAKE PAYABLE TO:

RIMKUS CONSULTING GROUP

CSAA_SMITH 0106
